United States Court of Appeals
                     For the First Circuit


Nos. 12-1213
     12-1216

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

          STEPHEN L. VOISINE; WILLIAM E. ARMSTRONG III,

                     Defendants, Appellants.



                          ERRATA SHEET

     The opinion of this Court issued on January 30, 2015, is
amended as follows:

     On page 6, line 17, "App'x." is changed to "App'x".

     On page 7, line 14, "App'x." is changed to "App'x".

     On page 21, lines 15 and 24, the quotation marks are
          removed.

     On page 22, footnote 4, line 7, "statue" is changed to
         "statute".